Citation Nr: 1518038	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-25 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2014. A copy of the hearing transcript has been associated with the Veteran's Virtual VA claims file, which was also reviewed as part of his appeal.

The issue of connection for bilateral tinnitus and erectile dysfunction, and an increased rating for a heart disorder have been raised by the record in a September 2014 application form, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran experienced acoustic trauma during service.

2. The evidence is in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is related to the in-service acoustic trauma. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Bilateral Hearing Loss

Upon review of the evidence and the credible testimony of the Veteran and his spouse, the Board finds that service connection is warranted for bilateral hearing loss. The Veteran has hearing loss for VA purposes and experienced in-service acoustic trauma related to exposure to weapons fire. In addition, there is equipoise in the evidence (positive - January 2014 private medical opinion vs. negative - December 2011 VA medical examination report) as it relates to whether the Veteran's hearing loss is causally related to his military service. The criteria for service connection have been met. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  


ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


